On January 22, 2008, the Defendant was sentenced for Count II: Assault With A Weapon, a felony, in violatioh of Section 45-5-213, MCA, imposition of sentence deferred for Three (3) years; if Defendant is ever incarcerated on this cause, Defendant shall receive credit for any time incarcerated from August 5, 2007 thru December 14, 2007 for a total of 131 days served; no fine assessed; and other terms and conditions in the Judgment given on January 22, 2008. Count I: Assault With A Weapon, a felony, in violation of Section 45-5-213, MCA was Dismissed; and Count III: Obstructing a Peace Officer, a misdemeanor, in violation of Section 45-7-302, MCA was Dismissed.
On December 7, 2010, the Defendant’s prior sentence imposed and pronounced in open Court on January 22, 2008, was revoked. The Defendant was sentenced for Count H: Assault With A Weapon, a felony, in violation of Section 45-5-213, MCA to Twenty (20) years to Montana Women’s Prison, with Ten (10) years suspended; Court *38recommends Defendant be ineligible for parole until she successfully completes a treatment program such as Passages or Elkhora followed by a pre-release program; receive credit for time served of 264 days; and other terms and conditions given in the Judgment on December 7, 2010.
DATED this 29th day of April, 2014.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.